Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33 are rejected under 35 USC 112 (b) or 35 USC 112 (pre-AIA ), second paragraph, as failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention. 
Regarding claim 16, The term “applied, at least in part” in claim 16 is a relative term which renders the claim indefinite. There is no point of reference with respect to the other elements where and how the sensor element is applied, at least in part. The term “applied, at least in part” is not defined by the claim, the specification [0007] does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The application of the sensor may be different for different embodiments affecting the disposition of the first and second components, not clearly set forth in the claim. Although the specification paragraphs 0036-0038 disclose wherein “applied to at least one region” , this is with reference to the a surface of the second component, in which identified as a region separately from where the sensor is applied. There is no clear relationship between where the sensor is applied and the region of the surface of the second component that is electrically conductive. Therefore, limitations of claim 16 “apply at least in part…. Wherein at least a region of the surface of the second component is electrically conductive” is vague/indefinite because the sensor element applied at least in part with the first component wherein the first component having at least a region of the surface of the second component is electrically conductive is not the same as the invention discloses in pars. 0036-0038. In addition, limitation “the surface of the second component” is lacks antecedent basis as well.
With respect to the newly added limitation, “detect the mechanical deformation from the measure electrical quantity”, it is not clear which element or elements experience deformation. The specification suggests that deformation of the housing is of interest but no housing is set forth in claim 16.
Claims 17-33 are rejected due to their dependencies from independent claim 16.  
Response to Arguments
Applicant’s arguments filed October 6, 2020 with respect to rejected claim(s) 16-17 and 19-33 have been considered and are persuasive with respect to Kwon in view of DeLira. Therefore the rejection has been withdrawn. However, the newly added limitations introduce new grounds of rejection as described above.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 16-33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 07/06/2022. 
Regarding previous 103 rejection, Prior Art or record Kwon discloses is directed to a system for detecting external impact applied to a secondary battery pack using a first sensor attached to the secondary battery cell to detect movement of the secondary battery cell, and a second sensor attached to the pack housing to detect a movement of the pack housing and therefore the individual movement of the secondary battery cell and the pack housing can be detected and, if a difference between the respective measurements is greater than a critical value, it can be determined that an impact was applied to the secondary battery at a level that may cause a safety problem.  
However, independent claim 16 of the instant application is now clearly added new limitations that “a first component of the high- voltage accumulator, wherein the sensor element is configured to detect a measured electrical quantity between the sensor element and a second component of the high-voltage accumulator, and wherein at least a region of the surface of the second component is electrically conductive”; wherein sensor configured to detect a measured electrical quantity between the sensor element and a second component of the high-voltage accumulator or that its system is configured to “detect mechanical deformation of the high-voltage accumulator from the measured electrical quantity”. Importantly, relative movement is cannot reasonably be interpreted as a measured electrical quantity, because movement is not electrical in nature in which Kwon does not teach or otherwise suggest the above-noted limitations as described the newly added features of claim 16 as required by 35 U.S.C. § 103, the rejection of the pending claims are moot. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
			October 21, 2022.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2858